SMITH, J.,
superior court justice, specially assigned under RSA 490:3, dissenting. When the Merrimack County Sheriff (sheriff) issued an internal policy outlining a deputy sheriff’s avenues of recourse following a disciplinary action, it was not without legal effect. The majority, like the plaintiffs, discards policy no. 32(J) and fails to hold the sheriff accountable for the promises contained therein. In doing so, the majority ignores well-settled principles of common law and this court’s previous holdings establishing an employee’s contractual rights arising from an employer’s statements of policy. For these reasons, I respectfully dissent.
Policy no. 32(J) states:
Any member or employee may appeal a decision, action, or recommendation of any Director/Supervisor relating to disciplinary action. Members/Employees wishing to make such an appeal shall follow the process outlined below.
1. The member/employee may request to review and discuss the matter with the High Sheriff. The issue is considered to be formally appealed upon requesting to see the High Sheriff. The High Sheriff shall render a timely decision on the issue. Any further appeal on the *184issue must be made pursuant to the Merrimack County Commissioners.
(Emphasis added.)
The majority devotes its resources to dismantling the legal status of policy no. 32(J). In the end, the majority clarifies nothing, leaving the reader only with a clear view of what the policy is not. The majority first “decline[s] the defendant’s invitation” to view the policies promulgated by the sheriff as administrative regulations. Next, the majority claims that the defendant failed to establish a due process right in the appeal process itself. In the interest of judicial economy, the majority then declines to devote appellate resources to determine if the defendant possesses a liberty or property interest in continued employment. The majority deems policy no. 32(J) “incomprehensible,” compares it unfavorably to policy no. 29 and discards policy no. 32(J) as a nullity.
Interestingly, the majority relies solely upon the case of Keshishian v. CMC Radiologists, 142 N.H. 168, 177 (1997), for the legal standard to evaluate the sheriff’s policy manual. In Keshishian, the court interpreted the parties’ respective rights under a partnership agreement. Id. Although relying upon a case interpreting a contractual agreement to analyze the policy manual, the majority nonetheless concludes that no right of appeal to the Merrimack County Commissioners exists. This reasoning is flawed for two reasons.
First, it is well-settled in this jurisdiction that policy statements and employment manuals can establish contractual obligations enforceable by the employee against the employer. An employer who unilaterally promulgates a written policy creates an enforceable contractual right. See Panto v. Moore Business Forms, Inc., 130 N.H. 730, 731 (1988). The employee both accepts the offer and provides consideration by continuing to work for the employer. See id. at 736. Once an employer outlines the steps for a disciplinary action, the employer must abide by the promised procedures. See Butler v. Walker Power, 137 N.H. 432, 436 (1993). Butler is akin to the case at bar.
The sheriff promulgated policy no. 32(J). While the majority describes the policy as “incomprehensible,” in my view the policy clearly establishes a step-by-step process by which a deputy sheriff is able to exercise his or her rights to dispute a disciplinary action by the sheriff. The appeal process culminates with an appeal to the Merrimack County Commissioners. While the policy could have been drafted more artfully to spell out the actual process the *185Merrimack County Commissioners would follow, it does unequivocally promise an appeal.
As acceptance of the offer of a disciplinary appeal contained in policy no. 32(J) and as consideration for the promise, the deputy sheriff continued to work for the organization, since “the employee’s continuation on the job is the very act by which he accepts the offer.” Panto, 130 N.H. at 736 (citation omitted). Consequently, the right to an appeal to the Merrimack County Commissioners is an enforceable right — to find otherwise would ignore this jurisdiction’s prior holdings interpreting the employer and employee relationship. It would also permit the sheriff to void the unilateral contract he formed with his deputy sheriff when he promulgated policy no. 32(J).
Based upon this reasoning, I believe the trial court ruled that “the equitable doctrine of estoppel” bars the sheriff from denying such a right exists. The majority mistakenly interprets the trial court’s order as adopting the principle of “equitable estoppel.” Rather, the facts and law support a broader use of the ancient legal principal of estoppel. As Lord Coke wrote, “‘[I]t is called an estoppel or conclusion, because a man’s own act or acceptance stoppeth or closeth up his mouth to allege or plead the truth.’” 28 AM. JUR. 2D Estoppel and Waiver § 1 (2000) (quoting 2 Coke, Littleton 352a). Estoppel is a doctrine that “sounds in equity.” Valencia Energy Company v. Arizona Dept. of Revenue, 959 P.2d 1256, 1267 (Ariz. 1998).
As applied to the law of contracts, one who enters a contract is estopped from denying the existence of the contract terms. See Stagg v. Insurance Co., 77 U.S. 589, 593 (1870) (party estopped from denying written terms establishing compensation); Parish v. United States, 75 U.S. 489, 490 (1869) (“[h]aving made [a contract], and executed it, their mouths are closed against any denial that it superseded all previous arrangements”); Gress v. Gress, 209 S.W.2d 1003, 1007 (Tex. Civ. App. 1948) (one is bound by the terms of his own contract until it is set aside or annulled); see also Barton Savings & Trust Co. v. Bickford, 122 A. 582, 585 (Vt. 1923).
There are two sorts of what has been termed “estoppel by contract,” namely, (1) estoppel to deny the truth of facts agreed upon and settled by force of entering into the contract, and (2) estoppel arising from acts done under or in performance of the contract. The first form of estoppel, if the contract is in writing, is analogous to certain phases of estoppel by deed.
*186In re Schofield’s Estate, 73 P.2d 1381, 1383 (Colo. 1937) (quotation omitted).
The sheriff promulgated policy no. 32(J). Within policy no. 32(J), he promised an appeal before the Merrimack County Commissioners. The appeal is an enforceable contract provision. Having opened his mouth and given such a right to a deputy sheriff, the sheriff is estopped from denying the existence of this right of appeal. One need not establish detrimental reliance to invoke the doctrine of estoppel in the context of contractual rights. I would, therefore, uphold the finding of the trial court.